—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered December 12, 1989, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the factual recitation underlying his plea of guilty did not negate an element of the crime or otherwise establish that the plea was improvident or baseless (see, People v Harris, 61 NY2d 9; People v Maynor, 177 AD2d 602; cf., People v Lopez, 71 NY2d 662, 666, n 2; People v Francis, 38 NY2d 150, 155-156; People v Duff, 158 AD2d 711). The defendant unhesitatingly admitted shooting the victim twice, without provocation, because the victim allegedly damaged the defendant’s motorcycle and declined to pay for the damage. Although after his factual recitation was completed the defendant briefly claimed that, "it wasn’t my intention to shoot” the victim and made vague reference to his possible use of cocaine, the court’s inquiries into the defendant’s statements established that the plea was knowingly and voluntarily entered and that the defendant had committed the crime to which he pleaded guilty (see, People v *594Lopez, supra; People v Kalwasinski, 160 AD2d 732; People v Coluccio, 170 AD2d 523; see also, People v Maynor, supra; People v McMahon, 163 AD2d 588). Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.